DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites various expressions, with “where, J is a thickness of a wall of the lever connection portion opposite to the recessed portion, K is a groove width of the U-shaped groove, L is a thickness of a wall of the lever connection portion on a side of the recessed portion, and M is a sum of J, K, and L” which leads to confusion when defining variable J and L.   J is claimed as being the thickness of a wall “opposite to the recessed portion 84, and L is claimed as being a thickness of a wall on a side of the recessed portion”, which unclear from Figure 14 which illustrate both walls on an opposite side of the elevator 80, away from the recessed portion 84.  Applicant is advised to further define the top/upper and bottom/lower portions of the elevator to clarify the claimed variables with respect to the groove and the recessed portion of the elevator.   Appropriated clarification and correctio is required.  
Claim 4 is rejected as being necessarily dependent upon claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2016/0270636 to Iwasaka et al. in view of U.S. Patent No. 2018/0220874 to Das et al. 
In regard to claims 1-2 and 5, Iwasaka et al. disclose an elevator 46 capable of being attached to and detached from an endoscope that includes a lever 42 provided rotatably at a distal tip of an insertion portion, and a rotating portion that rotates the lever, comprising: a first elevation portion that has a recessed portion on one surface; a second elevation portion that protrudes from an end of the first elevation portion; and a lever connection portion 46a,b that is provided at an end portion of the second elevation portion and connected to the lever (see Figs. 4-10).  Iwasaka et al. are silent with respect to the material used to construct the elevator, specifically wherein the elevator is formed of a material having a tensile yield stress of 40 megapascals or more.  Das et al. teach of providing integral indicators within a single-procedure device made from a polymeric material having a tensile strength of 10-200 MPa (See paragraphs 0008-0018).  It would have been obvious to one skilled in the art at the time the invention was filed to construct the elevator of Iwasaka et al. with an integral indicator having a tensile strength of 10-200 MPa to allow for an irreversible transition of the indicator upon subjecting the endoscope to steam/heat exposure (i.e. sterilization) as taught by Das et al.  The irreversible transition would prevent the misuse/reuse of the elevator and ensure replacement thereof wit ha new sterile elevator prior to being used in a subsequent surgical procedure.  
In regard to claim 3, Iwasaka et al. disclose an elevator, wherein the lever connection portion is a U-shaped groove type, and satisfies Expressions (1) to (3): 
J ≥ .25M (1)
L ≥ .25M (2)
.25M ≤ K ≤ .45M (3)
(where, J is a thickness of a wall of the lever connection portion opposite to the recessed portion, K is a groove width of the U-shaped groove, L is a thickness of a wall of the lever connection portion on a side of the recessed portion, and M is a sum of J, K,and L) (see Figs. 7-8 and paragraphs 0053-0054).  
In regard to claim 4, Iwasaka et al. disclose an elevator, wherein J and L are equal to or more than 1.3 mm (see Figs. 7-8 and paragraphs 0053-0054).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        6/4/2022